DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-19 are pending in the present application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeung et al. (US 2017/0275472 A1).
Instant claim 1 is drawn to a residual sporicidal disinfectant composition comprising an encapsulant containing an oxidative chemistry.
Yeung et al. disclose an antimicrobial coating material comprising one or more biocides encapsulated in inorganic-organic shells (Abstract).  Yeung et al. disclose biocidal materials having a combination of contact and time-release biocide properties.  Yeung et al. disclose an antimicrobial coating for porous materials or porous media, comprising a colloidal encapsulation structure with gaseous, volatile, semi-volatile and/or non-volatile biocides enclosed with inorganic-organic shells permeable to the biocides ([0033]). 
Yeung et al. further disclose an antimicrobial material for surface coating comprising: (a) biocides comprising at least one antimicrobial component selected from the group consisting of chloride dioxide, hydrogen peroxide, peroxy acids, bleach, etc. ([0041]).
Regarding instant claims 2 and 17, Yeung et al. disclose encapsulating an oxidative chemistry, including peracetic acid, sodium hypochlorite/hydrogen peroxide, and sodium hypochlorite, in a polymer shell (Examples 1-5 and 11).
Regarding instant claim 3, Yeung et al. disclose compositions comprising the oxidative agent and a biocide, such as mixtures with sodium chlorite, metal ions, etc. (Examples 1-5).
Regarding instant claim 4, Yeung et al. disclose that the compositions may also comprise metal oxides ([0007]-[0009], [0035]).
Regarding instant claim 5, Yeung et al. disclose that the instant antimicrobial material combines the advantages of the individual components: good antimicrobial activity and excellent surface adhesion property (i.e., binding component), which are important properties of a good coating ([0047]).
Regarding instant claim 6, Yeung et al. disclose long-term disinfectant activity ([0032], [0056]).
Regarding instant claim 7, Yeung et al. disclose that their compositions are sporicidal ([0020]-[0021], [0024], [0051]).  Regarding the composition being non-corrosive to the surface, it is noted that the compositions according to Yeung et al. are the same as instantly claimed.  As a product and its properties are inseparable, the residual sporicidal disinfectant composition of Yeung et al. inherently possesses the property of wherein the composition is sporicidal without being surface corrosive.
Regarding instant claim 8, Yeung et al. disclose biocide mixture encapsulated within inorganic-organic shells ([0006]-[0009], [0039]).
Regarding instant claims 9-10 and 19, Yeung et al. disclose biocides comprising essential oils ([0007], [0034], [0041]; Examples 6-10).
Regarding instant claim 11, Yeung et al. disclose a mixture of biocides, including essential oils, alcohols, chloroxylenol, metal ions, etc. (Examples 6-10).
Regarding instant claim 12, Yeung et al. disclose that the compositions may also comprise metal oxides ([0007]-[0009], [0035]).
Regarding instant claim 13, Yeung et al. disclose that the instant antimicrobial material combines the advantages of the individual components: good antimicrobial activity and excellent surface adhesion property (i.e., binding component), which are important properties of a good coating ([0047]).
Regarding instant claim 14, Yeung et al. disclose long-term disinfectant activity ([0032], [0056]).
Regarding instant claim 15, Yeung et al. disclose that their compositions are sporicidal ([0020]-[0021], [0024], [0051]).  Regarding the composition being non-corrosive to the surface, it is noted that the compositions according to Yeung et al. are the same as instantly claimed.  As a product and its properties are inseparable, the residual sporicidal disinfectant composition of Yeung et al. inherently possesses the property of wherein the composition is sporicidal without being surface corrosive.
Regarding instant claims 16 and 18, Yeung et al. disclose applying their compositions to a surface ([0007], [0040]; Claim 7).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616   

/Mina Haghighatian/Primary Examiner, Art Unit 1616